t c memo united_states tax_court stephen h briggs and patricia a briggs petitioners v commissioner of internal revenue respondent docket no filed date stephen h briggs and patricia a briggs pro sese skyler k bradbury and charles b burnett for respondent memorandum opinion lauber judge petitioners are tax protesters with respect to their federal_income_tax for the internal_revenue_service irs or respondent determined a tax_deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 respondent has moved for summary_judgment under rule contending that there are no disputed issues of fact and that he is entitled to judgment as a matter of law petitioners have not responded to this motion we will grant the motion for summary_judgment and sustain the tax_deficiency and penalty we will also require petitioners to pay under sec_6673 an additional penalty to the united_states in the amount of dollar_figure for advancing frivolous positions in this court background the following facts are derived from the parties’ pleadings and respondent’s motion papers including the affidavits and exhibits attached thereto petitioners resided in utah when they filed their petition during petitioner-husband was employed by comcast cable holdings llc and by the u s census bureau petitioner-wife was employed by christus health utah and by matthew a baker both petitioners received some unemploy- ment compensation during and petitioner-husband also received an indivi- dual retirement account ira distribution petitioners’ private-sector employers all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar furnished them with forms w-2 wage and tax statement reporting that petitioners had been paid wages during in the following amounts payor christus health utah comcast cable holdings llc matthew a baker total amount dollar_figure big_number big_number big_number petitioners jointly filed a form 1040a u s individual_income_tax_return for they reported as income their unemployment_compensation the ira distribution and dollar_figure of wages after claiming various exemptions and deduc- tions they reported zero taxable_income and zero tax due petitioners reported on their return no wage income from their three private-sector employers this reflected the well-worn tax-protester argument that only wages paid_by the u s government--here the dollar_figure paid to petitioner-hus- band by the census bureau--constitute taxable_income petitioners completed and attached to their return three forms substitute for form_w-2 wage and tax statement taxpayers are instructed to file this form when they do not re- ceive a form_w-2 or where the form_w-2 supplied by their employer is incorrect petitioners averred on the forms that the wages tips and other compensa- tion they received from each of their private-sector employers during was zero the irs selected petitioners’ return for examination following this examination the irs sent them a timely notice_of_deficiency this notice deter- mined a deficiency of dollar_figure based on their unreported wage income of dollar_figure petitioners timely petitioned this court they stated as the basis for their disagreement with respondent’s position that the irs had erred in ignoring our sworn testimony in favor of erroneous information returns they asserted that the forms w-2 are anonymous hearsay documents that the a mounts listed in the notice under taxable wages are not correct and that t he irs has failed to comply with regulations specifying the method of assessing tax one month later petitioners filed an amended petition that detailed their tax- protester arguments with greater specificity this document asserted among other things that the irs willfully denied their fifth_amendment rights against self-incrimination that petitioners affirmatively dispute and rebut the receipt of ‘wages’ from non-government payors that the irs’ reliance on the forms the instructions to form_4852 inform taxpayers if you received an incor- rect form_w-2 you should always attempt to have your employer is- sue a corrected form before filing form_4852 there is no evidence that petition- ers attempted to do this w-2 denied petitioners due process of law under the fifth and fourteenth amendments that the payors of their wages were not employers as defined in sec_3401 and that petitioners were not employees as defined in sec_3401 these assertions were followed by eight pages of incoherent legalese evidently downloaded from tax-protester web sites much procedural skirmishing followed as relevant here petitioners filed a second amended petition reiterating the arguments in their first amended petition and advancing irrelevant contentions about collection_due_process and respon- dent’s alleged failure to comply with the revenue act of they next filed a document asserting that the irs had acted lawlessly in examining their re- turns that their receipt of money from their employers is immaterial and that they had no obligation to prove the non-taxability of their wages because this would place the burden_of_proof on us when by statute it rightfully should be on r espondent on date we warned petitioners that they were ad- vancing frivolous positions we directed their attention to sec_6673 which authorizes this court to impose a penalty of up to dollar_figure on taxpayers asserting frivolous positions on date respondent filed an answer to petitioners’ second amended petition alleging that petitioners were liable for an accuracy-related penalty under sec_6662 on date petitioners filed several motions including a motion to strike scandalous and impertinent content and a motion to strike respondent’s amended answer as a sham pleading these motions were denied on date respondent filed a motion for summary_judgment respondent attached as exhibits to this motion copies of documents establishing that forms w-2 were issued to petitioners by their private-sector employers re- spondent also attached to this motion certified business records from each em- ployer executed by its custodian of records confirming that the employers had paid wages to petitioners in the amounts shown on the forms w-2 these records included copies of pay stubs issued to petitioners or a schedule of their payroll history on date we ordered petitioners to respond to the motion for summary_judgment by date we warned them that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioners ignored this order and have not responded to the irs’ motion discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioners have set forth no facts showing that there is a genuine dispute for trial because they failed to respond to the motion for summary_judgment we could enter a decision against them for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b unreported income the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 for this pre- sumption to adhere in cases involving receipt of unreported income respondent must provide some reasonable foundation connecting the taxpayer to the income- producing activity see eg 937_f2d_1548 10th cir aff’g tcmemo_1989_552 tucker v commissioner tcmemo_2014_51 at once respondent has produced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that respondent’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 respondent has produced in addition to the forms w-2 issued to petitioners certified business records from each employer’s custodian of records confirming the wages paid to petitioners during by christus health utah comcast cable holdings llc and matthew a baker on the basis of this credible_evidence we are satisfied that the irs’ determinations of unreported income as set forth in the notice_of_deficiency are correct and those determinations are accordingly sustained see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 powerstein v commissioner tcmemo_2011_271 102_tcm_497 c accuracy-related_penalty sec_6662 imposes a penalty upon the portion of any underpay- ment of tax that is attributable among other things to a ny substantial under- statement of income_tax sec_6662 b an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the irs bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 because respondent asserted the penalty in an amended answer respondent also bears the burden_of_proof on this issue see rule a 135_tc_199 respondent bears the burden_of_proof for a penalty asserted in an amended answer the notice_of_deficiency determined an understatement of income_tax of dollar_figure which we have sustained this amount exceeds dollar_figure and of the total_tax ie dollar_figure required to be shown on petitioners’ return respon- dent has thus carried his burden of production by demonstrating a substantial_understatement_of_income_tax see sec_7491 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer ibid petitioners’ assertions that wages from private-sector employers are not in- come for federal_income_tax purposes are frivolous see 136_tc_455 pohl v commissioner tcmemo_2013_ at accordingly they have neither substantial_authority nor a reasonable basis for their position see sec_6662 and ii we find their arguments too lacking in any legal or factual basis to constitute a reasonable misunderstanding of the law see sec_1_6664-4 income_tax regs respondent has thus borne his burden of proving that petitioners lacked reasonable_cause for their underpayment we will accordingly sustain the accuracy-related_penalty as asserted in respondent’s amended answer d sec_6673 penalty in his motion for summary_judgment respondent asks the court to impose a penalty on petitioners under sec_6673 that section authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure if it appears that the taxpayer has instituted or maintained proceedings primarily for delay or the taxpayer’s position is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir salzer v commissioner tcmemo_2014_188 at petitioners were previously before this court in briggs v commissioner t c dkt no date bench opinion where they challenged a notice_of_deficiency for by advancing substantially_similar and equally frivo- lous contentions while noting that we need not address frivolous arguments we took the trouble to do so in order to explain to p etitioners that indeed their arguments are frivolous we imposed a sec_6673 penalty of dollar_figure as a caution and warned petitioners that if they appeared before this court again and asserted similar arguments they risked a higher penalty petitioners appeared before this court again and persisted in advancing frivolous arguments we gave them another warning in our date order shortly after receiving this warning petitioners filed several pleadings in- cluding a motion to strike scandalous and impertinent content a motion to strike sham pleadings and a memorandum in support of these motions all of which included frivolous arguments we again find that petitioners have asserted frivo- lous positions in this court and will require them to pay to the united_states under sec_6673 a penalty of dollar_figure we warn petitioners that assertion of frivo- lous positions in any future appearance before this court may result in a higher penalty to reflect the foregoing an appropriate order and decision will be entered
